Per Curiam.

The doctrine of res ipsa loquitur cannot be invoked by the plaintiffs. Although the defendant David was in possession of the premises as a tenant, the obligation, nevertheless, rested upon the plaintiffs, under the lease, to keep the premises in proper repair. If the happening of the occurrence in question warrants any inference, it must be that the plaintiffs neglected their duty in failing to keep the premises in a state of repair. On the evidence, the judgment of the court below was proper and should be affirmed.
Present: Beekman, P. J., Giegebioh and O’Gobman, JJ.
Judgment affirmed, with costs to both defendants.